Per Curiam.

It does not appear that there was any error in the forms of proceeding before the magistrates, or that improper evidence was admitted by them ; but the alleged error is, that they permitted the debtor to take the oath, when from the evidence in the case he was not entitled to that privilege. That was a matter submitted by the statute to their judgment, and we cannot revise their decision upon it. Their proceedings can be quashed only for want of jurisdiction, or for manifest error on a point of law.

Petitioner takes nothing.